Citation Nr: 0917900	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-38 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The appellant is the widow of a Veteran who served on active 
duty from May 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 administrative rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the claim on appeal.  

In March 2009, a travel board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem RO.  A 
transcript of the proceeding has been associated with the 
record.


FINDINGS OF FACT

1.  The Veteran died in September 1994 at the age of 68.  
Cardiac arrest due to ASCVD was certified as the immediate 
cause of death on his death certificate; diabetes mellitus, 
osteomyelitis, and neuropathy were certified as the other 
significant conditions contributing to death.  The appellant 
is his surviving spouse.

2.  The Veteran had no diagnosis of any heart condition or 
post traumatic stress disorder (PTSD) during service or 
within one year after his discharge from service. 

3.  At the time of his death, the Veteran was not service-
connected for any conditions; nor had he sought service 
connection for any condition; however, the Veteran could have 
been service-connected for PTSD.  

4.  There is at least an approximate balance of positive and 
negative evidence as to whether PTSD incurred in or 
aggravated by military service contributed substantially or 
materially to cause the Veteran's death.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In light of the favorable decision herein as to the 
sole issue on appeal, the Board finds that any deficiencies 
in notice were not prejudicial to the appellant.  

Service Connection for Cause of Death

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

To establish service connection for a disorder there must be: 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008). 
 
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  Where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997). 

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a) (West 2002 & Supp. 2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b) (2008).  For a service-connected disability 
to constitute a contributory cause of death, it must be shown 
that it contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3).  Moreover, there are primary 
causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

In determining whether a veteran's service-connected 
disabilities contributed to the cause of his death, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's death certificate reflects that he died in 
September 1994 of cardiac arrest due to ASCVD.  The appellant 
contends that PTSD or other psychiatric disorder, incurred 
during the Veteran's military service, substantially 
contributed to or materially hastened the Veteran's death.    

As an initial matter, the Board notes that the Veteran was 
not service-connected for any condition at the time of his 
death.  Given that the Veteran was not service-connected for 
a heart condition, PTSD, or other psychiatric condition, it 
is necessary to determine whether service connection should 
have been established for such.  

The Board notes that according to the Veteran's personnel 
records he was stationed aboard the U.S.S. Tyrrell from 
December 1944 to April 1946, with an MOS of Ship Service Man 
(Laundry).  This is not a position normally associated with 
combat; however, the Board notes that the Veteran received a 
battlestar with his Asiatic-Pacific Campaign Medal.  While 
the Veteran was aboard the U.S.S. Tyrrell, the ship 
participated in the invasion of Okinawa, from April 1 to 
April 10, 1945.  During the invasion, there is a well-
documented attempt by a Japanese pilot to crash his plane 
into the Tyrrell.  The records indicate that the Veteran 
related the incident to his father immediately after service 
(as documented in a 1948 treatment record) and noted that the 
incident gave him a "terrible fright."  In light of the 
Veteran's reported statements as documented in treatment 
records, and the official records of the Veteran's exposure 
to a suicide attack aboard the U.S.S. Tyrrell, the Board 
acknowledges that the Veteran was subject to an in-service 
stressor that may be presumed to have occurred. 
 
Even with a conceded in-service stressor, the evidence must 
still establish by competent medical evidence that the 
Veteran had a disability at the time of his death due to 
those service events.  See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  As there is an approximate balance of the positive 
and negative evidence as to whether he had PTSD due to 
service, the Board concludes service connection would have 
been warranted.

A review of the Veteran's service treatment records do not 
indicate - nor is it contended - that the Veteran was 
diagnosed with or treated for PTSD or other psychiatric 
disorders in service or within one (1) year of discharge.  
Post service medical records reflect that the Veteran was 
hospitalized for an anxiety disorder in May 1948 and July 
1952, for eight (8) and ten (10) days respectively.  The 
Board notes that efforts to obtain the Veteran's complete 
medical records of treatment from 1948 to 1952 at the VA 
medical center in Fayetteville, Arkansas were unsuccessful, 
save two (2) records of hospitalization, noted above, and a 
social worker's report of an interview with the Veteran's 
father in May 1948.  The report noted "since [the Veteran's] 
discharge from service it is necessary for the mother to 
awaken him often because he seems to be struggling with 
battle dreams."  The Veteran's father was interviewed, who 
reported that the Veteran had related the incident aboard the 
USS Tyrrell, and noted that the incident gave him a 
"terrible fright."  The social worker also documented 
reports that the Veteran was depressed, despondent, and had 
"spoken short to his mother several times and hurt her 
feelings."  The Veteran's father also asserted the Veteran 
suffered from a stomach condition that had been diagnosed as 
"due entirely to his nerves."  The social worker did note, 
however, that the father "either blocked on pertinent 
information about the son's nervous condition or else the son 
is not a very nervous case."  The claims file is otherwise 
silent as to treatment for PTSD or other psychiatric 
disorder.

In support of her claim, the appellant submitted three (3) 
letters from the Veteran's treating physician.  The first 
letter, dated in September 2004, stated, in relevant part:

[The Veteran] suffered from severe anxiety, 
depression, and post traumatic stress disorder from 
his combat experiences in World War II.  His whole 
life was marred by anxiety and depression and I 
believe his untimely death due to coronary artery 
disease was greatly affected by his anxiety.  All 
during his married life, after the war, his 
relationships, his employment opportunities and his 
general functioning was affected by his anxiety and 
depression which he was never able to overcome.  
[The Veteran] suffered early coronary artery 
disease and died of a heart attack largely from his 
anxiety from his war experiences.

The private physician's second letter, dated in March 2005, 
reiterated that the Veteran "served faithfully during the 
South East Asian campaign against Japan and suffered 
posttraumatic stress and anxiety his entire life as a result 
of that."  The physician stated that his psychiatric 
conditions contributed to his death because they often caused 
the Veteran to deny his heart and diabetic conditions or to 
comply with diet, exercise, or rehabilitation regimens.  The 
third letter, dated in March 2008, stated:

[The Veteran] suffered from severe post traumatic 
stress disorder that made him die early because he 
did not care for himself adequately, being afraid 
of things, tests and diseases.  He ignored his 
illnesses and did not care for his diabetes and 
heart disease well.

He suffered nightmares and was always anxious, 
suffering from anxiety and PTSD, unable to muster 
the strength to eat well, follow up, and generally 
live easily he developed diabetes and heart 
disease.  Unable to bring himself to compliance he 
died prematurely, I believe greatly affected by 
post traumatic stress from his service days.

The Board observes that the crux of the appellant's argument 
is that service connection should be established for PTSD and 
that the cause of death was related to such.  The Board notes 
the absence of any contemporaneous treatment records 
diagnosing the Veteran with PTSD.  However, based on the 
Veteran's personnel records, reported statements, and letters 
from his treating physician, the Board concludes that service 
connection for PTSD can be established.  As discussed above, 
the Board concedes an in-service stressor.  Based on the 
Veteran's private treating physician's letters, the Board 
concludes that the Veteran had a diagnosis of PTSD at the 
time of his death and the physician has linked that current 
diagnosis to the Veteran's military service.  The Board notes 
that the physician provided some basis and rationale for his 
conclusion.  

Although the absence of actual treatment records reflecting a 
diagnosis of PTSD during the Veteran's life certainly weighs 
against the claim, the Board finds that the 1948 report 
discussed above, which corroborates that the Veteran had a 
breakdown shortly after service, and that he had described 
the incidents aboard the USS Tyrrell at that time as 
frightening, at least places the record in relative 
equipoise.  Thus, giving the appellant the benefit of the 
doubt, the evidence supports that the Veteran could have been 
service-connected for PTSD at the time of his death.

Furthermore, the Board also finds that the competent and 
probative evidence of record supports the conclusion that the 
Veteran's PTSD substantially and materially contributed to 
his death.  This conclusion is based on the letters, 
discussed in detail above, from the Veteran's private 
treating physician.  The physician unequivocally stated that 
the Veteran's PTSD and other psychiatric disorders materially 
and substantially contributed to his death, primarily because 
his psychiatric conditions often manifested in his denial of 
his heart and diabetic conditions and noncompliance with 
diet, exercise, and rehabilitation programs.

The Board acknowledges that the Veteran's certificate of 
death does not list PTSD as a primary or contributory cause.  
The Board notes, however, that the Veteran's private 
physician completed and signed the certificate of death.  
Thus, his subsequent letters serve only to supplement the 
causes listed on the certificate of death and cannot be 
viewed as contradicting the certificate.  

In summary, the evidence shows that the Veteran could have 
been service-connected for PTSD at the time of his death.  
Further, the only medical evidence of record unequivocally 
states that the Veteran's PTSD was a substantial and material 
contributory factor in his death.  As noted, the Board is 
admittedly troubled that the claims file does not include 
contemporaneous treatment records for PTSD and that the 
contemporaneous record of the cause of the Veteran's death, 
the certificate of death, does not list PTSD as a primary or 
contributory factor.  However, given the clear opinions 
expressed by the Veteran's treating physician and other 
evidence of record such as the 1948 report discussed above, 
as well as the absence of any conflicting medical opinions, 
the Board finds the benefit of the doubt doctrine to be 
applicable.  See Gilbert, supra.




ORDER

Service connection for the cause of the Veteran's death is 
granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


